Citation Nr: 1808535	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a medial collateral ligament strain of the left knee (left knee disability).

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for migraines (claimed as headaches).

6.  Entitlement to service connection for chronic fatigue syndrome (claimed as insomnia and fatigue).

7.  Entitlement to service connection for diabetes.



REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and from March 1987 to February 1992, to include verified service in the Southwest Asia theater of operations from September 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, April 2008, March 2011, July 2011, January 2013, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010 and August 2016, the Veteran testified at hearings before Veterans Law Judge (VLJ) Robert Scharnberger, and in May 2017 he testified at a hearing before VLJ Michael Martin.  Transcripts of the June 2010 and May 2017 hearings are associated with the evidence of record and the Veteran discussed all issues on appeal in the instant decision at those hearings.  However, a transcript from the August 2016 hearing is unavailable because of a recording equipment malfunction.  

When a Veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims; accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  A Veteran has the right to a hearing before all three VLJs involved in the panel decision.  38 C.F.R. § 20.707 (2017).  During the course of his May 2017 hearing, the Veteran was offered the opportunity to testify at another hearing before the third VLJ who would be assigned to a panel to decide his appeal, and in response, he specifically waived his right to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Board will proceed with appellate review of the claims.

The issue of entitlement to an increased rating for a knee disorder is addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

The issues of entitlement to service connection for a psychiatric disorder (to include posttraumatic stress disorder and major depressive disorder), service connection for sleep apnea, service connection for erectile dysfunction, and the propriety of the discontinuance of service connection for the purpose of establishing hospital and medical treatment due to psychosis are the subject of a separate Board decision.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran's left ankle disability began in or is etiologically related to his active duty service.

2.  The competent and probative evidence of record does not demonstrate that the Veteran's lumbar spine disability began in or is etiologically related to his active duty service.

3.  The competent and probative evidence of record does not demonstrate that the Veteran's sinus disorder began in or is etiologically related to his active duty service.

4.  The competent and probative evidence of record does not demonstrate that the Veteran's migraines (also claimed as headaches) began in or are etiologically related to his active duty service or that they are symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  The competent and probative evidence of record does not demonstrate that the Veteran meets the diagnostic criteria for chronic fatigue syndrome or that his symptoms of insomnia and fatigue began in or are etiologically related to his active duty service or that they are symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  The competent and probative evidence of record does not demonstrate that the Veteran's diabetes began in or is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for migraines (also claimed as headaches) have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for chronic fatigue syndrome, insomnia, and fatigue have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Legal Criteria 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

For veterans who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may be established for qualifying chronic disability that cannot be attributed to a known clinical diagnosis or for a medically unexplained multisymptom illness.  See 38 U.S.C.A. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  Specifically, under VA regulations, a qualifying chronic disability is defined as either: (1) an undiagnosed illness or (2) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  Id.

An undiagnosed illness is defined as that which by history, physical examination, and laboratory tests cannot be attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (holding that "[t]he very essence of an undiagnosed illness is that there is no diagnosis"), and Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (finding that a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").

A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology, characterized by certain overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  It is an illness defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii).




Factual Background and Analysis

Left Ankle Disability

In an August 2007 statement, the Veteran indicated he injured his left ankle while he was stationed in Germany and was treated at the medical center there.  At his July 2010 hearing before the Board, the Veteran stated he injured his left ankle during service in 1988 while playing basketball in Germany and that he was on crutches at that time.  At his May 2017 hearing before the Board, the Veteran did not mention any ankle injuries in service, but implied that he felt his left ankle was starting to weaken due to limping associated with his service-connected left knee disability.

Service treatment records reflect that in May 1985 the Veteran injured his right ankle, not his left ankle, during service while playing basketball.  The examiner assessed a right ankle sprain; the Veteran was given a soft leg cast for two weeks and prescribed crutches and bed rest for 48 hours.  August 1989 service treatment records document a left knee medial collateral ligament injury, incurred while playing basketball; however, the Veteran did not endorse any left ankle complaints.

Service treatment records do not reflect any complaints, symptoms, or treatment for a left ankle injury or pain during service.  At March 1982, June 1986, January 1987, and February 1992 examinations, there were no abnormalities of the left ankle.  In March 1982, June 1986, January 1987, and January 1992 reports of medical history, the Veteran did not acknowledge any problems with his left ankle.  In his January 1992 report of medical history, the Veteran noted, "I am in good health at this time.  I am not taking any medications at this time."

At a March 1992 VA general medical examination, the Veteran did not voice any complaints about his left ankle and examination of the musculoskeletal system was normal with full range of motion in all joints and no swelling or tenderness.  At a September 1994 Gulf Registry examination, while the Veteran reported generalized joint pain (in his bilateral knees and shoulders), there are no documented complaints of or treatment for his left ankle.  In May 2004, the Veteran informed his physician that he was walking ten miles three times a week yet did not voice any left ankle complaints.

At a May 2013 VA examination, the Veteran reported a left ankle injury while serving in Germany in approximately 1987.  He indicated he twisted his ankle while playing basketball and that he was evaluated, placed on crutches, and his ankle was wrapped; he stated he was placed on nonweight-bearing duty for one month.  He denied any additional left ankle injuries.  The Veteran informed the examiner that since his discharge from service he has experienced daily left ankle pain.  Radiological imaging did not reveal any abnormal findings.  The examiner determined the Veteran's left ankle disability was less likely than not related to service (less than a 50 percent probability), reasoning that there was no evidence of an in-service ankle injury, there was a negative separation examination with normal joints, and no evidence of a chronic left ankle disability since separating from active service.  

The Veteran's statements regarding the onset and continuity of left ankle pain have been inconsistent, and therefore, are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Additionally, the record contains a negative opinion with supporting rationale, and there are no contradictory opinions of record.  Moreover, there is no evidence that the Veteran's left ankle disability is related to his service-connected left knee disability, other than the Veteran's own statements.  The Veteran, who has not demonstrated he possesses the requisite medical education, training, or experience, is not competent to make such a medical determination.  See 38 C.F.R. § 3.159.  Based on the foregoing, the Board finds service connection for a left ankle disability is not warranted.

Lumbar Spine Disability

In an August 2007 statement, the Veteran indicated he injured his back while he was stationed in Germany and was treated at the medical center.  At his July 2010 hearing, the Veteran reported that the back injury occurred in Germany in approximately 1988 when he fell off a truck and was taken by ambulance to Schweinfurt Army Hospital where he was treated and released without a diagnosis.  He also testified that he first sought treatment for his back upon separating from active duty service in 1992.  At his May 2017 hearing before the Board, the Veteran testified that he injured his back in Germany when he was climbing on top of a truck and slipped on black ice; he stated this occurred when he was in his late 20s or early 30s.  He indicated that he recovered from that injury but continued to experience back pain.  The Veteran also noted he felt his back pain increased due to an abnormal gait, which is the result of his service-connected left knee disability.

Service treatment records reflect that in August 1984 the Veteran presented ambulatory (not via ambulance as he claimed) to the emergency room complaining of low back pain due to falling off a half ton truck.  On examination the Veteran's paraspinal muscles were tender.  The examiner assessed a muscle strain/sprain and prescribed medication, heat, and Ben Gay, and instructed the Veteran to follow up with sick call if there was no improvement.  There is no additional treatment for the Veteran's back documented in service treatment records.  At March 1982, June 1986, January 1987, and February 1992 examinations the Veteran's spine was normal.  In March 1982, June 1986, January 1987, and January 1992 reports of medical history, the Veteran did not report any problems with his back.  In his January 1992 report of medical history, the Veteran noted, "I am in good health at this time.  I am not taking any medications at this time."

At a March 1992 VA general medical examination, the Veteran did not voice any complaints about his back and examination of the musculoskeletal system was normal with full range of motion in all joints and no swelling or tenderness.  At a September 1994 Gulf Registry examination, the Veteran did not report any complaints, symptoms, or treatment for his back.  At a March 2008 VA spine examination, the Veteran reported a back injury during service in approximately 1985 when he slipped getting off a truck.  He stated he was told he had a back strain, denied any further injuries to his back, and did not receive any additional treatment for his back.  A March 2008 lumbar spine x-ray was within normal limits.  

At a May 2013 VA examination, the Veteran reported a lumbar spine injury in 1985 where he fell off a truck, slipped on ice, and fell backward; he indicated he experienced chronic pain since that injury with daily pain since discharge from service in 1992.  The examiner diagnosed degenerative joint disease of the lumbar spine based on radiological imaging performed in 2010.  The examiner determined the Veteran's lumbar spine disability was less likely than not related to service (less than a 50 percent probability) given that there was a negative separation examination and no evidence of any chronic lumbar complaints in service or since his separation.  Relying on accepted medical literature, the examiner determined the Veteran's mild degenerative joint disease was more likely due to his age and obesity.

Because the Veteran's statements regarding the onset and continuity of back pain have been inconsistent, the Board finds they are not probative evidence in support of his claim.  See Caluza, 7 Vet. App. at 510-11.  Further, the record contains a negative opinion with supporting rationale, and there are no contradictory opinions of record.  Moreover, there is no evidence that the Veteran's lumbar spine disability is related to his service-connected left knee disability, other than his own statements.  The Veteran, who has not demonstrated he possesses the requisite medical education, training, or experience, is not competent to make such a medical determination.  See 38 C.F.R. § 3.159.  Based on the foregoing, the Board finds service connection for a lumbar spine disability is not warranted.  

Sinus Disorder

The Veteran is claiming service connection for a sinus disorder, diagnosed as allergic rhinitis and sinusitis.  At his July 2010 hearing before the Board, the Veteran testified that he first experienced problems with his sinuses in Iraq and that doctors have told him that this is directly related to his service in the Persian Gulf.  At his May 2017 hearing before the Board, the Veteran testified that he first experienced sinus problems during Advanced Individual Training and that symptoms worsened when he was stationed at Fort Hood.  He reported he continued to experience these symptoms when he was in Iraq and that some days his symptoms were so bad that his ears clogged up and his eyes were runny.

In July 1984, the Veteran sought medical treatment with complaints of chest pain, cold symptoms, and feeling weak for the past five days.  On examination, the Veteran's nose was pale red with clear discharge and there was tenderness bilaterally at the base of the neck and the lungs were clear; there was no sinus tenderness and the throat was within normal limits.  The examiner assessed possible allergic rhinitis, prescribed an antihistamine, instructed the Veteran to increase fluid intake, and recommended no physical training for 24 hours.  The examiner also instructed the Veteran to return to the clinic as needed. 

In a June 1986 report of medical history, the Veteran reported seasonal allergies and infrequent colds and reported he was taking tetracycline for those conditions at the time he completed the form.  In a January 1987 report of medical history, the Veteran denied sinus symptoms and denied any significant medical conditions.  At March 1982, June 1986, January 1987, and February 1992 examinations, the Veteran's sinuses were normal.  In an April 1990 medical health questionnaire, the Veteran did not check the box indicating that he had a sinus disorder or hay fever.  In his January 1992 report of medical history for separation purposes, the Veteran did not report any sinus symptoms and noted, "I am in good health at this time.  I am not taking any medications at this time."

At a March 1992 VA general medical examination and at a September 1994 VA Gulf Registry examination, the Veteran did not report any sinus problems.  The first objective evidence of a diagnosed sinus disorder is reflected in an April 1997 VA allergy consultation note, which indicates the Veteran had experienced chronic nasal congestion for the past two years.  

At a May 2013 VA examination, the Veteran reported a history of chronic allergic rhinitis beginning in 1990 or 1991, which began with nasal stuffiness; he stated that he treated with steroid nasal spray and oral medication at that time.  Since his discharge from active duty service, the Veteran reported a history of constant, chronic allergic rhinitis.  The examiner determined that the Veteran's allergic rhinitis was less likely than not (less than 50 percent probability) related to his active duty service reasoning, in part, that there was no evidence of this condition while the Veteran was on active duty service, and records reflect an onset date of 1995.  Although a July 1984 service treatment record documents an assessment of "possible" allergic rhinitis, this was not officially diagnosed; moreover, although the Veteran reported a history of allergies on his June 1986 medical history form, a concurrent examination did not reflect any diagnosis of a sinus disorder, to include allergic rhinitis.

The Board finds the May 2013 VA opinion to be probative and there are no conflicting opinions of record.  Moreover, the evidence does not reflect that the Veteran had an actual diagnosis of allergic rhinitis in service and he did not report any sinus symptoms at March 1992 or September 1994 post-service examinations.  Based on the foregoing, service connection for a sinus disorder must be denied.

Migraines

The Veteran is claiming service connection for headaches (diagnosed as migraines).  In March 1982, June 1986, January 1987, and January 1992 reports of medical history, the Veteran did not report any problems with headaches.  March 1982, June 1986, January 1987, and February 1992 examinations also do not contain any evidence of headache complaints or diagnoses.  In January 1990, the Veteran sought treatment for flu symptoms with a headache, which was attributed to gastroenteritis.  In an April 1990 medical health questionnaire, the Veteran did not check the box indicating that he had frequent headaches.  In his January 1992 report of medical history for separation purposes, the Veteran noted, "I am in good health at this time.  I am not taking any medications at this time."  A January 1992 treatment note reflects the Veteran experienced headaches prior to his diagnosis of hepatitis.

A March 1992 VA general medical examination documents that the Veteran experienced headaches during the time he was treated for acute hepatitis during service, and that those headaches were associated with that acute illness; the Veteran did not indicate that headaches had been a chronic problem.  At a September 1994 VA Gulf War examination, the Veteran reported bifrontal headaches two to three times a week, lasting for two to three hours, which he stated began in 1991.  A December 1996 VA primary care note documents headaches on and off for the past two months.

In March 2004, the Veteran complained of headaches for the past two weeks when he was initially diagnosed with diabetes and found to be in severe diabetic ketoacidosis.  Private treatment records following the diagnosis of diabetes dated up to September 2005 reflect the Veteran denied chronic headaches.  An August 2007 VA vocational rehabilitation note reflects the Veteran had been unemployed since January due to injuries he sustained on the job; he reported several chronic problems, but did not indicate he experienced headaches.

Magnetic resonance imaging (MRI) performed in 2007 demonstrated multiple abnormalities, consistent with infection, atypical migraines, or demyelinating process.  In March 2008, the VA neurology clinic diagnosed migraine headaches.

At a May 2013 VA examination, the Veteran reported a history of headaches beginning in the late 1980s, which were not associated with any injury, and indicated that since separating from service he experienced chronic, daily headaches.  He stated that during service he experienced incapacitating, severe headaches and was treated with Tylenol and bed rest.  He described the headaches as being located over the top of his head bilaterally with symptoms of photophobia, blurred vision, and sound sensitivity.  The examiner noted that the Veteran complained of a severe headache at the time of the examination, yet was not in acute distress, and found subjective symptoms were clearly out of proportion to objective findings on examination.  Moreover, the examiner indicated that although the Veteran stated he had a history of chronic headaches since service, the medical evidence of record did not support the Veteran's reported history.  Therefore, the examiner found that it was less likely than not (less than a 50 percent probability) that the Veteran's migraines began during or were related to his active duty service.

Because the Veteran's statements regarding the onset and continuity of his headaches have been inconsistent, the Board finds they are not probative evidence in support of his claim.  See Caluza, 7 Vet. App. at 510-11.  Further, the record contains a negative opinion with supporting rationale, and there are no contradictory opinions of record.  Various medical examiners have determined that the Veteran's headaches (diagnosed as migraines beginning in March 2008) have been attributed to known diagnoses of his nonservice-connected disabilities.  Therefore, they are not etiologically related to his active duty service and are not symptoms of an undiagnosed illness or chronic medically unexplained multisymptom illness.  Accordingly, based on the foregoing, the Board finds service connection for migraines is not warranted.  

Chronic Fatigue Syndrome (claimed as insomnia and fatigue)

In March 1982, June 1986, and January 1987 reports of medical history, the Veteran did not report any problems with insomnia or fatigue.  In his January 1992 report of medical history for separation purposes, the Veteran acknowledged frequent trouble sleeping and stated he had difficulty falling and staying asleep since returning from Saudi Arabia.  Examinations dated March 1982, June 1986, January 1987, and February 1992 do not document any disabilities causing any fatigue or insomnia and do not contain any references to fatigue or insomnia.

A March 1992 VA general medical examination documents that the Veteran experienced fatigue during the time he was treated for acute hepatitis while on active duty service, and that the fatigue was associated with that acute illness; the Veteran did not indicate that fatigue or insomnia had been a chronic problem while on active duty.  

At a May 2013 VA examination, the examiner determined that the Veteran's complaints of fatigue and daytime hypersomnolence were secondary to his sleep apnea, pointing out that the Veteran's use of a CPAP machine was inconsistent.  The May 2013 examiner also determined that the Veteran did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  Significantly, a March 2008 VA examiner also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  Various medical examiners have determined that the Veteran's insomnia and fatigue have been attributed to known diagnoses of his nonservice-connected psychiatric disorder, diabetes mellitus, type II, and sleep apnea.  The Board recognizes that the issue of service connection for a psychiatric disorder is being remanded in a separate decision; in this regard, if service connection is granted, the Veteran's symptoms of insomnia and fatigue will be considered in the context of rating that disability.  Therefore, there is no prejudice to the Veteran in denying service connection for these symptoms in the instant decision.  The evidence reflects that the Veteran's symptoms of insomnia and fatigue are not etiologically related to his active duty service and are not symptoms of an undiagnosed illness or chronic medically unexplained multisymptom illness.  Therefore, service connection is not warranted.

Diabetes

The Veteran is claiming service connection for diabetes.  The Veteran testified at his July 2010 hearing before the Board that diabetes was first diagnosed in 2004 and that his doctor told him there was no telling how long he had this condition.

In March 1982, June 1986, January 1987, and January 1992 reports of medical history the Veteran did not report any symptoms of diabetes, and March 1982, June 1986, January 1987, and February 1992 examinations do not document any evidence of diabetes.  In his January 1992 report of medical history for separation purposes, the Veteran noted, "I am in good health at this time.  I am not taking any medications at this time."  

March 1992, August 1994, August 2000, and November 2001 blood sugar readings were within normal limits.  Diabetes mellitus, type II, was first diagnosed in March 2004 when the Veteran sought medical treatment and was found to have high blood sugar; he was admitted to the emergency room and was in diabetic ketoacidosis.

At a May 2013 VA examination, the Veteran reported he believed his diabetes started in service because he had some decreased energy in service, which he believes was secondary to abnormal blood sugar.  The examiner determined the Veteran's diabetes was less likely than not related to service (less than a 50 percent probability), reasoning that there was no evidence of diabetes prior to 2004 and that blood sugar testing completed prior to that time was normal.  

The Veteran was not treated and/or diagnosed with diabetes until well after his separation from active duty service, which weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Additionally, the record contains a negative opinion with supporting rationale and there are no contradictory opinions of record.  Based on the foregoing, the Board finds service connection for diabetes is not warranted.  

Additional Considerations

The Board recognizes that the Veteran sincerely believes his claimed disabilities began during or are related to his active duty service.  The Board also acknowledges that the Veteran is competent to report his symptoms and that letters submitted by his family members are competent evidence to identify symptoms they have witnessed.  However, the Veteran's statements have been inconsistent and lack credibility.  See Caluza, 7 Vet. App. at 510-11.  Therefore, the Board affords them very little probative weight.  Moreover, the Veteran and his family members have not shown they possess the requisite medical education, training, or experience to diagnose disabilities and/or determine their etiology.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training. or experience to offer medical diagnoses, statements, or opinions).  Furthermore, the Veteran's statements that physicians have informed him that his disabilities are related to his active service and/or are related to a service-connected disability are not competent evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  

Finally, the Board has considered the benefit of the doubt doctrine; however, as the evidence weighs against his claims, it is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by a number of letters dated October 2007, September 2010, March 2011, July 2012, and December 2012.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records from both periods of service, VA treatment records, Social Security Administration records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has also been afforded several VA examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board acknowledges that following the issuance of the most recent Supplemental Statement of the Case that additional private medical records dated January 2011 through May 2014 were submitted by the Veteran's attorney without a waiver of initial RO review.  However, the Board finds a remand is not necessary because these records document treatment for medical conditions that were previously known to exist and do not provide evidence of earlier complaints, symptoms, or treatment for any of the disabilities the Veteran is claiming service connection for.  To remand for the RO to review these in the first instance would only impose additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Finally, the Board notes that there has been substantial compliance with its prior remand directives.  In July 2011, the Veteran's were remanded for additional development and adjudication.  Specifically, the Board instructed the RO to attempt to obtain outstanding service treatment records from the Veteran's first period of service, which have been obtained and associated with the evidence of record.  Additionally, the Veteran was informed of the additional evidence that VA required in order to support his claims in a July 2012 letter.  Military hospital records from Germany dated 1988 were not obtained, yet the Board notes that the Veteran appears to have mistaken the date of this injury.  Significantly, the record does contain an emergency room treatment note from a military hospital in Germany dated in 1984 when the Veteran sought treatment for his low back after falling off a truck.  In any event, the Veteran was informed of the unavailability of hospitalization records in a letter dated March 2013.  Finally, all required medical opinions were obtained and associated with the evidence of record.  Neither the Veteran nor his attorney have alleged any failure to comply with the Board's remand directives.  Accordingly, the Board finds its prior remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


ORDER

Service connection for a left ankle disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a sinus disorder is denied.

Service connection for migraines (claimed as headaches) is denied.

Service connection for chronic fatigue syndrome, insomnia, and fatigue is denied.

Service connection for diabetes is denied.


REMAND

Increased Rating for a Left Knee Disability

At his June 2010 and May 2017 hearings before the Board, the Veteran testified that his left knee disability had increased in severity since his last examination and that he experienced pain and instability.  The record reflects that the most recent examination performed to assess the severity of the Veteran's left knee disability was in December 2007.  Therefore, the Board finds a remand is necessary to evaluate the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

While this case is in remand status, all outstanding VA treatment records must also be obtained and associated with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical treatment records and associate them with the evidence of record before the Board.

2.  Following completion of step 1, afford the Veteran an examination to determine the current severity of his left knee disability.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The same range of motion testing must be performed for the nonservice-connected right knee as well.  See id.  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The examiner MUST provide a rationale for all opinions requested, to include all those listed on the most recent Disability Benefits Questionnaire.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claim for an increased rating for a left knee disability must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________
MICHAEL MARTIN 
Veterans Law Judge
Board of Veterans' Appeals

________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
Board of Veterans' Appeals




_________________________________
M. C. GRAHAM
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


